 In the Matter of LINCOLN PACKING COMPANYandFOOD, TOBACCO,AGRICULTURAL & ALLIED WORKERS UNION OF AMERICA, C. I.O. andINTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA, A. F. OF L.andCALIFORNIASTATE COUNCIL OF CANNERY UNIONS, A. F. OF L., PARTIES TO THECONTRACTCase No. 20-C-1.438.Decided August 19,1946Mr. Robert E. Tillman,for the Board.Downey, Brand and Seymour, by Mr. John F. Downey,of Sacra-mento, Calif., for the Respondent.Gladstein, Andersen, Resner, Sawyer, and Edises,byMr. BertramEdises,of San Francisco, Calif., for the C. I. O.Tobriner and Lazarus,byMr. Mathew 0. Tobriner,of San Fran-cisco, Calif., for the A. F. of L.Mr. Edward H. Moore,of Oakland, Calif., appearing specially forCalifornia Processors and Growers, Inc.Mr. Julius Topol,of counsel to the Board.DECISIONANDORDEROn April 18, 1946, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-titled proceeding, finding that therespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the respondent and theAFL filed exceptions to the Intermediate Report and supportingbriefs.On July 2, 1946, the Board at Washington, D. C., heard oralargument in which the respondent, the C. P. & G., the AFL, and theFTA-CIO participated.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error lias been committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-70 N. L. R. B., No. 13.135 136DECISIONSOF NATIONALLABOR RELATIONS BOARDtions of the Trial Examiner, with the following addition and modi-fication :1.In accordance with the principles -enunciated in theFlotillProductscase,' we find, as did the Trial Examiner, that the respondent,by concluding a closed-shop agreement with the AFL on February27, 1946, during the pendency of a representation proceeding beforethe Board involving employees covered by the contract, interferedwith, restrained, and coerced its employees,' within the meaning ofSection 8 (1) of the Act.2.We find it unnecessary, for the reasons set forth in theFlotillcase, to determine whether, as found by the Trial Examiner, the ex-ecution of the closed-shop agreement in the present case also con-stituted a violation of Section 8 (3) of the Act.We shall, therefore,dismiss the complaint insofar as it alleges that the respondent violatedSection 8 (3) of the Act.,ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard orders that the respondent, Lincoln Packing Company, Lin-coln, California, and its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Recognizing International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, A. F. of L., and Cali-fornia State Counsel of Cannery Unions, A. F. of L., as the exclusiverepresentative of its employees for the purpose of collective bargain-ing, unless and until said organizations, or either of them, shall havebeen certified by the National Labor Relations Board as the exclusiverepresentative of such employees;(b)Giving effect to its contract dated February' 27, 1946, withInternational Brotherhood ' of Teamsters, Chauffeurs, Warehousemenand Helpers of America, A. F. of L., and California State Council ofCannery Unions, A. F. of L., or to any extension, renewal, modifica-tion, or supplement thereof, or to any superseding contract with thoselabor organizations, or any labor organization or affiliate thereof,unless and until said organizations, or either of them, shall have beencertified by the Board as the representative of the respondent'semployees;(c) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise 'of the right to self-organization,to form labor organizations, to join or assist Food, Tobacco, Agricul-tural and Allied Workers of America, C. I. 0., or any other organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities, for the purpose of'Matter of Flotill Products, Inc.,70 N. L. R. B. 119. LINCOLN PACKING COMPANY137collective bargaining, or other mutual aid or protection, as guaranteedin Section 7 of the Act.2.Take the following affirmative action,, which the Board finds willeffectuate the policies of the Act:(a)Withdraw and withhold all recognition from InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, A. F. of L., and California State Council of CanneryUnions, A. F. of L., as the exclusive representative of its employeesfor the purpose of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment, un-less and until said organizations, or either of them, shall have beencertified by the National Labor Relations Board as the representativeof such employees;(b)Post at its plant at Lincoln, California, copies of the noticeattached to the Intermediate Report herein, marked "Appendix A." 2Copies of said notice, to be furnished by the Regional Director forthe Twentieth Region, shall, after being duly signed by the respond-ent's representative, be posted by the respondent immediately uponureceipt thereof, and maintained by it for sixty (60) consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the respondent to insure that said notices are not altered, defaced,or covered by any other material;(c)Notify the Regional Director for the Twentieth Region, withinten (10) days from the date of this Order, what steps the respondenthas taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe respondent discriminated against its employees, within themeaning of Section 8 (3) of the Act, be, and it hereby is, dismissed.INTERMEDIATE REPORTMr. Robert E. Tillman,for the Board.Downey, Brand and Seymour,byJohn F. Downey,of Sacramento,Calif., forthe Respondent.Gladstevn,Anderson,Resner, Sawyer,and Edises,byBertram Edises,of SanFrancisco,Calif., for the C. I. 0.Tobrzner and Lazarus,byMathew 0. Tobriner,of San Francisco,Calif., forthe A. F. of L.Mr. EdwardH.Moore, ofOakland, Calif.,appearing specially for CaliforniaProcessors and Growers, Inc.STATEMENT OF THE CASEUpon a first amended charge duly filed March 21, 1946, by Food, Tobacco,Agricultural and AlliedWorkers Union of America, CIO, herein called the2This notice,however,shall be, and it hereby is,amended by striking the last sentence ofthe last paragraph commencing "We will not discriminate..."and by substituting thewords"A Decision and Order"in lieu of the words "Recommendations of A Trial Exam-iner" appearing in the first paragraph. 138DECISIONSOF NATIONAL LABORRELATIONS BOARDFTA-CIO, the National Labor Relations Board, herein called the Board, byitsRegional Director for the Twentieth Region, hereinafter referred to asRegional Director,issued itscomplaint, dated March 22, 1946, against the Lin-coln Packing Company, herein called the Respondent and International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,A. F. of L., and California State Council of Cannery Unions, A. F. of L., hereincalled the AFL, alleging that the Respondent had engaged in and wasengagingin unfair labor practices affecting commerce within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.Copies of the complaint and notice of hearingthereon were duly served upon the Respondent, FTA-CIO, and AFLWith respect to the unfair labor practices the complaint alleged that duringthe period while a question of representation between AFL and FTA-CIO atthe Respondent's plant was pending and undecided before the Board, the Respond-ent executed an exclusive bargaining agreement with the AFL despite thedirective contained in the Board's Supplemental Decision and Order datedFebruary 15, 1946, issued in the representation proceeding that Respondent notexecute an exclusive agreement with either FTA-CIO or AFL, and that by signingsaidexclusive agreement at said time the Respondent interfered with, restrained,and coerced its employees in violation of Section 8 (1) and (3) of the ActThereafter the Respondent and the AFL filed answers wherein certain factswere admitted but the commission of any unfair labor practices was denied.Pursuant to notice, a hearing was held at Lincoln, California, on April 4, 1946,before the undersigned, the Trial Examiner duly designated by the Chief TrialExaminer.At the opening of the hearing, the California Processors and Growers,Inc., hereinafter referred to as the C. P. & G., were permitted to appear speciallyfor the purpose of obj(&ting on certain stated grounds to the proceedings.Atthe same time the AFL and the Respondent moved to dismiss the complaint onvarious technical grounds.These motions to dismiss were denied with leaveto renew at the close of the hearingSaid motions were not renewed, but willbe considered hereinafter as though renewed.The Board, the Respondent, AFL, and FTA-CIO were represdnted by counsel,participated in the hearing, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing on theissues.At the conclusion of the hearing all parties engaged in oral argument,and the Respondent and the AFL thereafter filed briefs with the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTLincoln Packing Company is a California corporation, having itsprincipaloffice and only plant in Lincoln, California, where it is engaged in the business ofcanning fruits and vegetables.The annual sales from Respondent's productsexceed $1,500,000, of which approximately 90% represents the amountof salesof products which are shipped from the plant to points outside the State of Cali-fornia.The Respondent admits that it'is engaged in commerce within themeaning ofthe Act.II.THE ORGANIZATIONS INVOLVEDFood, Tobacco, Agricultural and Allied Workers Union of America, CIO, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, A. F. L., and California State Council of Cannery Workers, A. F. of L.,are labor organizations admitting to membership employees of the Respondent. LINCOLN PACKING COMPANYIII.THE UNFAIRLABOR PRACTICES1.The Facts139The facts in the instant case are very simple and with but one minor exception,which is of no moment to the decision here, are admitted by all parties.Beginning in 1942 and extending to March 1, 1946, the Respondent maintainedcontractual relations with AFL, or its predecessor, AFL Cannery WorkersUnion, No. 20324, Sacramento County, Calif.' In July 1943 the Respondent be-came a member of C. P. & G., an organization for the purpose of handling laborrelationsfor and on behalf of its member packing companies, hereinafter calledthe members, and as such member subscribed to the agreements negotiatedthereafter between C. P. & G. and the AFL. The last of the contracts so ne-gotiated by C. P. & G. was by its terms to expire on March 1, 1946.On August 7, 1945, Cannery and Food Process Workers Council of the PacificCoast, then an independent labor organization, filed with the Board a Petition forCertification alleging that a question had arisen concerning representationamong the Respondent's employees,and namingboth Cannery and Food ProcessWorkers Union of the Sacramento area and "Teamsters, Chauffeurs, Ware-housemen and Helpers of America, AFL," as claiming representation in theappropriate unit, refined in the Petitionas "allemployees of the above namedCompany" excluding clerical and supervisory employees.This proceeding en-titled "In the Matter of Lincoln Packing Company and Cannery and FoodProcessWorkers Union of Sacramento area, affiliated with Cannery and FoodProcessWorkers Council of the Pacific Coast", became Case No. 20-R-1452.After many other Petitions had been filed by various and sundry unions in-volving many other companies engaged in the canning of fruits and vegetables,some of which, like the Respondent, were members of C. P. & G. and some of whichwere non-members of C. P. & G., hereinafter called the Independents, all suchcases were consolidated by Order of the Board dated August 22, 1945 2 Hearingswere held in these consolidated proceedings, at which the Respondent wasrepresented by counsel for C. P. & G.On October 5, 1945, the Board issued a telegraphic order of Direction ofElection in the "Bercut-Richards" case. In this order the Board found that"all production and maintenance employees of members of California Processorsand Growers, Inc., excluding" certain named categories of employees, con-stituted a single appropriate unit and ordered an election to be held amongsuch employees to determine the question of representation. In the same tele-graphic order the Board further found that the same classes of employees em-ployed by each of the Independents constituted individual, separate appropriateunits and ordered individual elections held therein.The Respondent was notindividually named in the body of the order but was clearly included thereinamong the members of C. P. & G. This telegraphic order stated that it wouldbe followed by a written Board order.On October 9, 1945, the Respondent withdrew its membership from C. P. & G.and notified the Regional office of the Board, in San Francisco, thereof onOctober 11, 1945.On October 12, 1945, in compliance with the statement in the telegraphic orderthe Board issued its written Order and Direction of Election in' "Bercut-Richards," this Order being merely a more complete statement than that con-1It would not be germane to the issues here involved to trace the historical relationshipbetween theabove-namedAFL affiliates.2 This consolidated proceeding has become known as the"Bercut-Richards case" fromthe name of the first company mentioned in the title. 140DECISIONSOF NATIONAL LABOR RELATIONS BOARDtained in its prior telegraphic order.In this Order the Respondent was listedas one of member companiesof C. P. & G.On October 12, 1945, the election was conducted by the Board agents amongthe Respondent's employees.Prior to the actual opening of the election at theRespondent's plant, Respondent's Secretary and General Manager,M. C. Gordon,informed the Board's agents that he was not sure that the election was sup-posed to be held due to,the Respondent's recent withdrawal from C. P. & G.After telegraphic communication with the Regional Director,itwas determinedto hold the election and then to impound the ballots,unopened,until the Boarddetermined whether the Respondent remained an integral part of the C. P. & Gunit or, by its withdrawal from C. P. & G., became a separate appropriate unitas had been provided in the case of the Independents.The election was there-upon held and the ballots impounded awaitingsuch Board determination.'Between October 29, 1945, and January 5, 1946, the AFL duly filed objectionsto the conduct of the ballot in the several elections affecting employees ofC. P. & G. and of the Independent companies.On January 16, 1945, the RegionalDirector issued his Report on Objections in which, among other things, herecommended that the Respondent'swithdrawalfrom C. P. & G. beconsidereda valid withdrawal therefrom, that the employees of the Respondent be heldto constitute a separate appropriate unit as in the case of the Independents, andthat the ballots theretofore impounded be opened and counted separately.After oral argument before the Board in Washington, D C , and on February 15,1946, the Board,with one member dissenting,issued its"Supplemental Decisionand Order"-in the consolidated proceeding in which, after discussing a numberof the objections to the election raised by the AFL, it stated :Upon consideration of all the foregoing facts, we are of the opinion thatthe elections were not, under the circumstances here presented,attendedby such procedural safeguards or certainty concerning eligibility as to con-stitute a proper foundation for a,Board certification in an industry whichhas been the scene of such bitter strife.There is substantial doubt whetherthe results are truly representative of the desires of the employees whoshould have been eligible to vote therein.It is of vital importance to theBoard's effectuation of the policies of the Act that the integrity of its pro-cedures be maintained at all times and at all cost, and that the regularityof the conduct of its elections be above reproach.In this view of thematter, it is relatively unimportant that there is no sure proof that oneparty to the election was prejudiced more than the other.We therefore are constrained to conclude that the balloting was not con-ducted in accordance with our usual standards or under conditions tendingto create confidence in the result or to lay the foundation for satisfactorybargaining.We are of the opinion,therefore,that the purposes of the Actwill best be served by setting aside all of the elections held herein.While we view the record as requiring this result,we reach it withconsiderable reluctance because it means that the employees will have nobargaining representative to negotiate an exclusive collective agreement tocover the coming season,until a new election can be held which may resultin one of the rival unions being certified.The current AFL contract willexpire on March 1, andsince the legal effect of the foregoing determinationis to keep the question of representation pending before the Board,none ofthe unions is entitled to an exclusive status as the bargaining agent afterthat date.In accordance withwell-established principles,"the employers14 "SeeMatter of Midwest Piping&Supply Co., Inc,63 N. L.R. B. 1060. See alsoMatter of Ken-Rad Tube & Lamp Corporation,62 N. L. R. B 21." LINCOLN PACKING COMPANY141'may not pending a new election, give preferential treatment to any of the,labor organizations involved, although they may recognize each one as therepresentative of its members. In this state of the record, no legal effectmay be given,the closed-shop provision contained in the current collectiveagreements after their expiration date; the inclusion of any such provisionin any new agreements, or action pursuant thereto, would clearly be con-trary to the proviso in Subsection 8 (3).Nothing in our decision, however,should be construed as requiring any change in the substantive conditionsof employment now existing by virtue of the foregoing agreements.In order to expedite final disposition of the case, the Board will conductnew elections as soon as eligibility lists can be prepared which meet theobjections discussed herein.Upon appropriate motion, the Board willexplore the possibility of holding the election at an early date by use ofmail ballots as well as by the manual method, provided the feasibility ofthis procedure, with adequate safeguards, can be demonstrated by the sub-mission of data not incorporated in the present record.As an alternative,the Board will consider holding a new manual election as early in the 1946season as there is substantial reemployment.In setting aside these elections, we are aware of the fact that the pro-cedural defect arising from the absence of a master eligibility list is notapplicable to the elections held among employees of the Independent Com-panies.However, the other defects based on uncertainty concerning themeaning of the 25-day eligibility rule and the action taken respecting employ-ees "temporarily laid off," are just as applicable to these elections as they areto the elections held among the employees in the C. P. & G. unit.We are ofthe opinion that by reason of these difficulties, the elections conductedamong employees of the Independent Companies raise such a possibilityof error that such elections should also be vacated and set aside.As apracticalmatter, this will be in harmony with our ruling regarding theelections in the C. P. & G. unit and will avoid inconsistent disposition ofthe problems of the cannery industry.ORDERIT IS HEREBY ORDERED that the elections held from October 11 to December20, 1945, inclusive, among the employees of members of C. P. & G. andamong the` employees of the Independent Companies be, and they herebyare, vacated and set aside.Signed at Washington, D. C., this 15th day of February 1946.$The Respondent acknowledges that it received a copy of this "SupplementalDecision and Order" in due course of the mail.On or about November 20, 1945, the Respondent signed a memorandum ofagreement with AFL.Respondent's General Manager could not recall the con-tents of this document at the hearing but thought "it was due to reclassificationsand wages." No further evidence of its contents was presented at the hearing.On February 25, 1946, the Respondent received a registered letter from thePresident of FTA-CIO, which quoted verbatim from the Board's "SupplementalDecision and Order" dated February 15, 1946, the third and fourth paragraphsquoted hereinbefore.$ Italics supplied. 142DECISIONSOF NATIONALLABOR RELATIONS BOARDTwo days thereafter, on February 27, 1946, the Respondent and AFL executedthe following contract :This MEMORANDUM OF AGREEMENT, made and entered into thistwenty-seventh day of February, 1946, by and between LINCOLN PACKINGCO., located at Lincoln, California, hereinafter referred to as Employer,CALIFORNIA STATE COUNCIL OF CANNERY UNIONS, A. F. of L., andCANNERY WORKERS' LNION LOCAL 857 INTERNATIONAL BROTH-ERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS, A. F. of L., hereinafter referred to as Union.WITNESSETH: That in consideration of the premises it is mutuallyagreed as follows :1. It shall be a condition of employment with the Employer that allemployees covered by this agreement shall become and remain membersof the Union in good standing. Present employees who are not as of thedate of this agreement members of the Union must become members withinten (10) days from the date hereof.Any new employees shall be requiredwithin ten (10) days of the date of hiring to become a member of the Unionand thereafter remain a member in good standing.Persons who fail to maintain good standing in the Union in accordancewith the by-laws thereof shall be discharged within thirty-six (36) hoursafter the company is so notified by the Union.In the hiring of additional employees, the employer shall give preferenceto unemployed members of the local Union provided such individuals havethe necessary qualifications and are available within forty-eight (48) hoursafter being notified.As a basis for preferential consideration unemployedmembers of the local Union shall be required to present a clearance cardfrom the local Union, evidencing the fact of their paid-up membership.2.Any adjustment, in wages, hours or conditions, which may hereafter beagreed upon by the parties, shall be effective, as of March 1, 1946, and retro-active to that date.In witness whereof, the parties hereto have caused this Memorandum tobe signed by their duly authorized officers this 27th day'of Feb. 1946.LINCOLN PACKING CO.,By M. C. GORDON,CALIFORNIA STATE COUNCIL OF UNIONS, A. F. OF L.,By ----------------------------- ----------CANNERY WORKERS' UNION LOCAL 857,By GEORGE COLE.On or about March 19 representatives of FTA-CIO called upon the Respondentrequesting a contract.M. C. Gordon for the Respondent indicated that he wouldbe willing to execute an agreement with FTA-CIO if FTA-CIO would give proofof some representation in the plant.After PTA-CIO representatives inquired ifthe Respondent had executed an agreement with AFL and discovered that it had,they inquired how it would be possible in view of such exclusive agreementwith AFL, for the Respondent to execute another agreement with FTA-CIO.There was some talk about the illegality of AFL's contract." FTA-CIO offeredno showing of representation stating that its cards were in its Sacramento office.No agreement was ever signed between these parties.4 The details of this conversation as testifiedto by FTA-CIO representative and Gordonare in conflict but which the undersigned does not find necessary to resolve. LINCOLN PACKING COMPANY1432.Defenses and ArgumentsThe facts above found are conceded by all parties.Under these facts theRespondent and AFL have alleged a number of defenses and argued a numberof other points.First, the Respondent contends that neither the Board's Direction of Electionor Supplemental Decision and Order applied to it because,after its withdrawalfrom membership in CP & G, it was not included in those orders under the CP & Gmembership nor mentioned in the individual enumeration of Independents andhence there was nothing pertaining to it in either order.As a corrollary to thisthe Respondent further contends that there was no question of representationpending before the Board as to its employees.These arguments are highlytechnical and completely overlook the fact that at the time of the telegraphicOrder of October 5, 1945, of which the written Order of October 12 was merelyconfirmation, Respondent was still a member of CP & G and hence bound bythat portion of the Order.They also ignore the fact that the October 12Order names the Respondent specifically as a member of CP&G and the February15, 1946, Order,contains the following language:The ballots in this election[Lincoln Packing Company]inwhich therewere apparently no challenged ballots, have not been counted but -havebeen impounded,pendinga determination of the questions as to whetherthe employees of Inncoln Packing Company should be included in the CPd G unit or should constitute a separate appropriate unit.(Italics added.)It is therefore obvious that these Orders did apply to the Respondent and thatboth the question of the appropriate unit and the question of majority thereinwere still pending and undecided before the Board,the agency which by law hadthe exclusive jurisdiction to determine such questions.The Respondent and AFL both plead that the directive contained in the Sup-plemental Decision and Order dated February 15, 1946, against the execution ofexclusive agreements with either of the competing unions either did not apply tothe Respondent or was illegal.The first part of this contention has been an-swered.The latter part of the argument is without merit since it has long beenestablished law that during the pendency of a representation question before theBoard an employer is bound to maintain strict neutrality and not to interfere byany means with the selection of representativesof the employees own choosing.The Respondent and AFL strongly argue that in the instant case the Respondentwas bound by the Act to bargain exclusively with the AFL as all 24 of its thenemployees were members of AFL and had authorized the Respondent in writingto check-off their dues to AFL and that the contract of February 27, 1946, waslegal under the closed shop proviso of Section 8(3)which permits closed shopagreements"if such labor organization is the representative of the employees asprovided in Section 9 (a), in the appropriate unit covered by such agreementwhen made."From the pleadings of AFL and CP&G as well as the oral argu-ment made by Respondent's counsel at the hearing,as well as from the facts, theproviso clause clearly does not cover this agreement for both the question of theappropriate unit and the question of majority were still pending and undecidedbefore the Board when this agreement was executed.The execution of check-offauthorizations is not determinative of the desires of even these 24 employees forexperience has proved that many employees who will execute such authorizations 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDwill not vote for the same union as their bargaining agent ° in a secret electionFurthermore, employment was at its lowest ebb at the time the agreement wassigned, as later in the season the Respondent customarily employed as manyas 400 persons, and hence Respondent's determination was made at a time whenitwas impossible to secure a representative determination of the questionInexecuting the agreement of February 27, 1946, the Respondent arrogated untoitself the determination of the unit question as well as the question of majoritytherein, both questions which, under the circumstances here disclosed, wereclearly under the exclusive jurisdiction of the Board.Moreover, it did this ata time when it knew that these very questions were pending and undecided bythe Board and also at a time when it is incumbent upon the employer to maintainstrict neutrality between competing unions, especially in the canning industryin California where bitterness and intense rivalry exists between the competingfactions.Indeed the machinery of the Board was created for the express purposeof impartially determining the precise questions at issue, in older to eliminatethe necessity of an employer having to make such decisionsThe Act, far fromrequiring the Respondent here to bargain with the AFL on February 27, requiredthat it should refrain from so doing until after the Board's determination ofthe appropriate bargaining unit and the Board's election process to determinethe true wishes of the employees.AFL and C. P. & G. contend that the instant proceeding is prematurely broughtand should wait until after the Board has ruled upon whether, after Respondent'swithdrawal from C. P & G. its employees remained a part of the C P & G unit orbecame a separate appropriate unit.As the Board ruled in its SupplementalDecision and Order that the bailors of the employees of the Respondent wouldremain impounded, pending determination of the unit question raised by Respond-ent's withdrawal from C. P. & G, it is obvious that the Board would not dismissthe Petition involving this Respondent.The instant proceeding was brought totest the legality of the February 27 agreement and to determine whether or notsaid agreement interfered with, restrained, and coerced the employees of theRespondent in their free choice of'a bargaining agent.The requirement thatthe employees enjoy complete freedom of choice in the selection of a bargainingagent remains the same whether it is ultimately determined that the employeesremain a part of the C. P. & G. unit or constitute a separate appropriate unit.Hence the determination of the unit question does not affect the issues here.AFL further argues that, as AFL has been the bargaining agent for theseemployees for a number of years, it remained such representative until another-agent was certified and hence it had the right to renew the relationship whichwas then in existence.This argument is based upon the presumption that amajority once established continues until the certification of another union.But this does not mean that, in the face of conflicting representation claims byrival unions and the assumption of jurisdiction over the dispute by the Board,an employer can, with impunity, and before a decision by the Board, make anew exclusive bargaining agreement upon the expiration of the old.5The majority of the authorizations are dated in July 1945 and are checked-off for theCannery Workers Union, Local 20324, a directly chartered union of the A F of LTheagreement of February 27, 1946, is made with California State Council of Cannery Unions,A F of L. and Cannery Workers' Union, Local 857, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers, A F of LTheme isevidence in the record of dissatisfaction of some of the Respondent's employees with theconferring by the A. F. of L. of jurisdiction over the cannery workers to the Teanictems.The record indicates that at about this time an independent union came into the pictureknown as Cannery and Food Process Workers Union of Sacramento Area and it filed apetition for Investigation and Certification of representatives with the Boardon, Jui^ 4,1945, claiming to represent a majority of the employees of the Respondent nm a unitcomposed of all of the Respondents employees excluding cleiicai and supervisomy enmpiv}ees. LINCOLN PACKING COMPANY145AFL also pleaded that, by including the above-mentioned directive againstexclusive agreements in its Supplemental Decision and Order, the Board hasprejudged the instant case and is thereby precluded from sitting.This defenseis frivolous for the Board merely reiterated a well known rule of law in itsopinion.If such argument should prevail, then no court or agency which everquoted well established law would be competent to sit on any violation of thatlaw.Therefore the undersigned holds the pleaded defenses to be without merit.3.Concluding FindingsOn October 5, 1945, the Board ordered elections to be conducted in theBercutRichardsconsolidated cases which included Case No 20-R-1452 which involvedthe employees of the Respondent.The Board there found two general typesof appropriate units : (1) the employees of member companies of C. P. & G.of which the Respondent at that time was one, and (2) the employees of theIndependent Canneries as separate appropriate units.Respondent's employeesas of this date were clearly in the first unit. The fact that the Respondentsubsequently withdrew from membership in C. P. & G and notified the Boardthereon 1 day before the election was insufficient to void the Board's Orderand could only suffice as a request to the Board for a change of decision as to,the appropriate unit.The Board recognized this change by impounding theballots of the employees of the Respondent pending is final decision on theunit question.The fact that the written Order of the Board confirming theabove-mentioned telegraphic Order of October 5, 1945, was issued 1 day sub-sequent to receipt of notice by the Board's Regional Office of Respondent's with-.drawal from C. P. & G. cannot affect the binding effect of the Order on theRespondent as contended by Respondent in its brief.On February 15, 1946, the Board voided all the elections held under itsOrders of October 5 and 12, 1945, because of fear that the employees had notbeen given the opportunity to freely express their choice of representatives.On February 27, 1946, the Respondent well knew that there remained pendingand undecided before the Board the question concerning representation of itsown employees, including both the question of the appropriate unit created byRespondent's withdrawal from C. P. & G. and the question of which labororganization, if any, the majority of the employees desired as their bargainingagent.The Board had exclusive jurisdiction to determine both questions.TheRespondent well knew this from the Supplemental Decision and Order of Feb-ruary 15, 1946, and from the letter of FTA-CIO received by the Respondent on,February 25, 1946, quoting pertinent parts of that Decision of the Board. Fromthese documents Respondent also knew that the Board intended to hold anotherelection to determine the questions.This was the situation on February 27, 1946, when the Respondent and AFL.chose to disregard the exclusive jurisdiction of the Board on those matters byexecuting a closed shop agreement requiring that the Respondent's employeeshad to be members of AFL as a condition of obtaining and retaining employ-ment with Respondent. It has long been a well established principle of lawthat, pending the Board's investigation and certification of representatives, itis the duty of an employer to maintain an attitude of strict neutrality between,the competing labor organizations in order that the representative may be the-free and untrammeled selection of the employees' own choosing.By the execution of a new exclusive agreement with AFL at this time, andunder the situation then existing, the Respondent necessarily assisted the AFLby adding to its prestige and clearly indicating to the employees its intent and 146DECISIONSOF NATIONALLABOR RELATIONS BOARDdesire that AFL should be selected as the bargaining representative.By theclosed shop terms of the agreement the Respondent necessarily coerced itsemployees and interfered with their free choice of representatives by forcingthem into membership in AFL as a condition of employment. This necessarilyencouraged membership in AFL and discouraged membership in FTA-CIO ata time when it was incumbent upon the Respondent to allow its employees tochoose their own representative without coercion and interference from theemployer.Under these conditions the agreement of February 27, 1946, wasclearly illegal and void as violative of Section 8 (1) and (3) of the Act:The undersigned finds that the Respondent, by executing a closed shop agree-ment with one of three competing labor organizations at a time when a questionof representation involving its employees is pending and undecided before theBoard, interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act in violation of Section 8 (1) ofthe Act, and has discriminated in regard to their terms and conditions of em-ployment, thereby encouraging membership in AFL and discouraging member-ship in FTA-CIO, in violation of Section 8 (3) of the Act.Iv. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activitiesof the Respondentset forth in Section III, above, occurring inconnectionwiththe operationsof the Respondent's businessdescribedin SectionI,above, have a close, intimate, and substantial relation to trade, traffic, andcommerceamong the several States, and tend to lead to labor disputes burdeningand obstructing commerceand thefree flow of commerce.v. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-ticeswithin the meaning of the Act, the undersigned will recommend that itcease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.It has been found that the Respondent has unawfully assisted the AFL andinterfered with FTA-CIO by recognizing and entering into a closed-shop agree-ment with the AFL as the exclusive representative of its employees. It isobvious that no free selection of a bargaining representative can be made whilean agreement containing such terms remains in effect while the question con-cerning representation remains pending and undecided before the Board. InOrder to restore to the employees of the Respondent their freedom of selection,it is necessarythat the Respondent cease and desist from recognizing the AFLas such exclusive representative and that it cease and desist from requiringmembership in the AFL as a condition of retention of employment unless anduntil the AFL has been certified as such representative by the Board. Sincethe contract of February 27, 1946, perpetuates the Respondent's unlawful assist-ance to the AFL and precludes the employees from exercising their right toselect a bargaining representative of their own choice, it shall be recommendedthat the Respondent cease giving effect to said contract or to any extension,renewal, modification, or supplement thereof, unless and until the AFL shall becertified by the Board as the exclusive representative of the Respondent's em-ployees.Nothing herein, however, shall be construed as requiring the Respond-ent to vary any wage, hour, seniority, or other substantive features of its re-lations with the employees themselves which the Respondent has established inthe performance of this contract or to prejudice the assertion of the employeesof any rights they may have under such an agreement.Upon the foregoing findings of the fact and upon the entire record in this case,the undersigned makes the following: LINCOLN PACKING COMPANY147CONCLUSIONS OF LAW1Food,Tobacco, Agricultural and Allied Workers Union of America, CIO,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America,AFL, and California State Council of Cannery Unions,AFL, arelabor organizations within the meaning of Section 2(5) of the Act.2.By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act,the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.3. 'By discriminating in regard to the terms and conditions of employment ofits employees by the terms of the agreement dated February 27, 1946, with AFL,thereby encouraging membershipin AFLand discouraging membership in FTA-CIO, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(3) of the Act.4The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the Respondent,Lincoln Packing Company, itsofficers, agents, successors, and assigns shall:1.Cease and desist from :(a)Recognizing the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL, and California State Council ofCannery Unions, AFL, as the exclusive representatives of its employees for thepiu poses of collective bargaining unless and until said organizations, or eitherof them, shall be certified by the National Labor Relations Board as the exclusiverepresentative of such employees ;-(b)Giving effect to its contract dated February 27, 1946, with the Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, AFL, and California State Council of Cannery©Unions, AFL, or to anyextension,renewal, modification or supplement thereof, or to any superseding con-tiact with those labor organizations or any labor organization or affiliate thereofunless and until said organizations, or either of them, shall be certified by theBoard as the representative of the Respondent's employees ;(c) In any like or related manner interfering with, restraining,or coercingits employees in the exercise of the right to self-organization, to form laborioiganizations, to join or assist Food, Tobacco, Agricultural and Allied WorkersUnion of America, CIO, or any other organization, to bargain collectively throughrepresentatives of their own choosing and to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or protection as guar-anteed in Section 7 of the Act ;(d) In any like or related manner encouraging membership in the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,AFL, and California State Council of Cannery Unions, AFL, or discouragingmembership in the Food, Tobacco, Agricultural and Allied Workers Union ofAmerica, CIO, or any other labor organization of its employees, by discriminatingin regardto any termor condition of employment of any of its employees.2Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from the International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL,and California State Council of Cannery Unions, AFL, as the exclusive repre-sentatives of its employeees for the purposes of collective bargaining with re-712344-47-vol 70-11 148DECISIONSOF NATIONAL LABOR -RELATIONS BOARD-spect to rates of pay, wages, hours of employment, and other conditions ofemployment unless and until said organizations, or either of them, shall havebeen certified by the National Labor Relations Board as the representative ofsuch employees ;(b)Post at its plant at Lincoln, California, copies of the notice attachedhereto marked "Appendix A."- Copies of said notice, to be furnished by theRegional Director for the Twentieth Region, after being dulysigned by Re-spondent's representative, shall be posted by the Respondent immediately uponreceipt thereof, and maintained by it for sixty (60) consecutive days thereafter,in conspicuous places, includingall 'places where notices to employeesare cus-tomarily postedReasonable steps shall be taken by the Respondent to insure(c)Notify the Regional Director for the Twentieth Region, in writing, withinten (10) days from the date of the receipt of this Intermediate Report, whatsteps the Respondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the Respondent notifies saidRegionalDirector in writing that it will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the Respondentto take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as 'amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days from thedate of the entry of the order transferring the case, to the Board, pursuant toSection 32- of Article 11 of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D C., an original and four copies ofa statement in writing, setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereof.' Immediately upon the filing of such state-ment of exceptions and/or brief, the party or counsel for the Board tiling thesame shall serve a copyv-hereof upon each of the other parties and shall file acopywith the Regional Director.As further provided in said Section 33,should any party desire permission to argue orally before the Board, requesttherefor must be madein writing to theBoard within ten(10) days from thedate of the order transferring the case to the BoardTHObmAs S WILSON,Trial Fwanil nerDated April 18, 1946.APPENDIX ANOTICE TO ALL EMP).o1EEsPursuant to the reconmmendations of a Trial Examiner-of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE wiLL NOT recognize the Cannery Workers Union, Local 857, Interna-tional Brotherhood of Teamsters,; Chauffeurs, Warehousemen, and Helpersof America, AFL, and/or California State Council of Cannery Unions, AFL,and/or any of them, as the exclusive representative of any of our em-ployees for the purposes of collective bargaining, unless and until saidorganizations, or either of them, shall have been certified by the Board asthe representative of such employees. LINCOLN PACKING COMPANY149WE WILL NOT give effect to our contract dated February 27, 1946, withCalifornia State Council of Cannery Unions, AFL, and Cannery WorkersUnion,Local 857, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL, or to any extension, renewalmodification or supplement thereof, or Ito any superseding contract withsaid labor organizations, or either of them, unless and until said organiza-tions, or either of them, shall have been certified by the Board as the repre-sentative of the employees of this company.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, toform labor organizations, to join or assist Food, Tobacco, Agricultural andAlliedWorkers Union of America, CIO, or any other-labor organization, tobargain collectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bargaining orother mutual aid- or protection.All our employees are free to become or remain members of the Food, Tobacco,Agricultural and Allied Workers of America, CIO, or any other labor organiza-tion.We will not discriminate in regard to any term or condition of employmentagainst any employee because of membership in or activities on behalf of anysuch labor organization.LINCOLN PACKING COMPANY,B.----------------------------(Representative)(Title)Dated------------------------------This noticemust remainposted for 60 days from the date hereof, and must uofbe altered,defaced, or covered by any other material.